      Case 6:13-cv-00047 Document 75 Filed on 08/23/19 in TXSD Page 1 of 3
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 23, 2019
                IN THE UNITED STATES DISTRICT COURT
                                                                          David J. Bradley, Clerk
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         VICTORIA DIVISION

DAVID MEJIA,                              §
TDCJ # 00863486,                          §
                                          §
        Petitioner,                       §
                                          §
VS.                                       §     CIVIL ACTION NO. 6:13-0047
                                          §
LORIE DAVIS,                              §
                                          §
        Respondent.                       §
                                          §

                        MEMORANDUM AND ORDER

       On October 11, 2017, this Court entered Final Judgment [Doc. # 63]

conditionally granting a writ of habeas corpus to Petitioner David Mejia. After the

Court of Appeals for the Fifth Circuit vacated the judgment and rendered judgment

for Respondent, this Court entered a second Final Judgment in favor of Respondent

[Doc. # 70]. The United States Supreme Court denied Mejia’s petition for a writ of

certiorari on February 19, 2019 [Doc. # 73].

       On August 1, 2019, Petitioner filed a pro se “Motion for Relief from Judgment

and/or Order, Pursuant to Rule 60(b)(6), Fed. R. Civ. P.” [Doc. # 74] (“Motion”).

Rule 60(b) is an uncommon means for relief, and “final judgments should not be

lightly reopened.” Lowry Dev., L.L.C. v. Groves & Assocs. Ins., Inc., 690 F.3d 382,

385 (5th Cir. 2012) (internal citation, alteration, and quotation marks omitted). A
     Case 6:13-cv-00047 Document 75 Filed on 08/23/19 in TXSD Page 2 of 3




Rule 60(b) motion may not be used to raise arguments that could have been raised

prior to judgment or to argue new legal theories. Dial One of the Mid-S., Inc. v.

BellSouth Telecommunications, Inc., 401 F.3d 603, 607 (5th Cir. 2005). Rule

60(b)(6) is a “residual or catch-all provision to cover unforeseen contingencies.”

Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 357 (5th Cir. 1993).

Relief under Rule 60(b)(6) is appropriate only if “extraordinary circumstances” are

present. Hesling v. CSX Transp., Inc., 396 F.3d 632, 642 (5th Cir. 2005).

      Petitioner argues that relief under Rule 60(b) is warranted because

Respondent’s summary judgment motion, filed in 2016 before this Court’s ruling

granting conditional relief, contained a clear misrepresentation regarding his trial

counsel’s strategy. See Motion, at 6 (arguing that Respondent’s briefing improperly

characterized trial counsel as using an “all or nothing” strategy to present the jury

with only two options, either a murder conviction or acquittal). He cites to the same

argument in Respondent’s briefing before the Fifth Circuit, and argues that

Respondent’s characterization is not supported by the state habeas record.

      As a preliminary matter, the Court notes that Petitioner’s Motion appears to

challenge the appellate court’s ruling, which vacated this Court’s conditional grant

of habeas relief, rather than a judgment from this Court. In fact, Mejia states

repeatedly that he is entitled to relief because the Fifth Circuit “adopted” or



                                         2
     Case 6:13-cv-00047 Document 75 Filed on 08/23/19 in TXSD Page 3 of 3




“accepted” Respondent’s argument. See, e.g., id. at 7-8. This Court lacks authority

to grant Petitioner relief from the appellate court’s judgment.

      To the extent Mejia seeks relief from the Court’s second Final Judgment [Doc.

# 70], entered in favor of Respondent after the appellate court ruling, he fails to state

a valid basis for relief under Rule 60(b). Among other reasons, his current arguments

regarding Respondent’s briefing were made, or could have been made, before this

Court entered judgment. See Dial One, 401 F.3d at 607. Therefore it is

      ORDERED that Petitioner’s Motion for Relief from Judgment and/or Order,

Pursuant to Rule 60(b)(6), Fed. R. Civ. P. [Doc. # 74] is DENIED.

      SIGNED at Houston, Texas, this 23rd day of August, 2019.




                                                 NAN Y F. ATLAS
                                        SENIOR UNI   STATES DISTRICT JUDGE




                                           3
